DETAILED ACTION
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
Applicant argues Atchley does not disclose or suggest “the cellulosic fibers configured to provide passages to the additive”. The Examiner disagrees. Atchley teaches liquid can pass over tobacco disposed in the matrix [0043], i.e. the liquid components/additives of the oral product pass over the tobacco fibers. Based on this teaching, Atchley does disclose or suggest cellulosic fibers configured to provide passages to the additive. Furthermore, according to copending application 16/808,844, tobacco fibers formed by shredding or cutting provide passages or channels [p. 12, l. 27-30; p. 13, l. 1-2; p. 14, l. 19-24]. Atchley teaches shredded or long cut tobacco [0030]. Atchley is thereby interpreted such that the tobacco fibers provide passages to the additive. The pores of Atchley forming passages does not exclude the tobacco fibers from also forming passages.  Atchley as modified by Norstrom would also read on this limitation, teaching the same cellulosic sugar beet fibers of the instant invention. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Atchley (US 2010/0163062) in view of Albino (US 2006/0185684). 
Regarding claims 1 and 2, Atchley teaches an oral product comprising: a mouth-stable polymer matrix defining a plurality of pores, the mouth-stable polymer matrix including polyurethane [0026, 0029]; tobacco (cellulosic) fibers embedded in the mouth-stable polymer matrix [0030]; hydroxypropyl cellulose in the mouth-stable polymer matrix [0029]; and an additive in the pores, the additive including the cellulosic fibers configured to provide passages to the additive [0043, 0046]. Atchley does not teach added nicotine. Albino teaches that tobacco having a reduced amount of TSNAs and nicotine has a lower carcinogenic potential [0063-0069] and that a nicotine additive may be used to raise the level of nicotine in a controlled fashion so that any amount of nicotine can be obtained [0027, 0296]. Albino also teaches using the tobacco in oral products such as chewing tobacco [0169]. It would have been obvious to one of ordinary skill in the art to disperse nicotine in the matrix of Atchley to raise the level of nicotine in a controlled fashion so that any amount of nicotine can be obtained. 
Regarding claim 5, Atchley teaches regions with different pore sizes, including pores having diameters ranging from 1-5 microns and 40-50 microns [0026].
Regarding claims 7-8 and 11-12, Atchley teaches saccharine and wintergreen [0036]. 
Regarding claim 9, modified Atchley teaches tobacco derived nicotine [Albino 0027].
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Albino as applied to claim 1 above, and further in view of Cantrell (US 2012/0138073). 
Atchley teaches a binder [0039] but not the claimed binder. Cantrell teaches a xanthan binder [0033]. As this is a conventional binder known in the art, it would have been obvious to one of ordinary skill in the art to use xanthan in the oral product of modified Atchley to achieve predictable results, and to optimize the binder amount as a matter of routine experimentation to achieve the desired effects. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Albino as applied to claim 1 above, and further in view of Holton (US 2013/0074855).
Atchley is silent to a plasticizer. Holton teaches an oral tobacco product comprises glycerol (plasticizer) as a sweetener [0050]. It would have been obvious to one of ordinary skill in the art to include glycerol in the oral product of modified Atchley for a sweetening the product.   
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Albino as applied to claim 1 above, and further in view of Axelsson (US 2009/0293895).
Modified Atchley is silent to an antioxidant. Axelsson suggests ascorbyl palmitate to prevent nicotine oxidation [0053-0054], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley to prevent oxidation of nicotine.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Albino as applied to claim 1 above, and further in view of Kumar (US 2009/0293889). 
Modified Atchley is silent to a soluble fiber. Kumar teaches a tobacco oral product wherein the use of maltodextrin improves product texture and mouth feel [0057], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley for the same reasons.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Albino as applied to claim 1 above, and further in view of Gin (US 2004/0151771).
Modified Atchley is silent to a level of compressibility or springiness. Gin teaches an oral product wherein the body is comfortable to retain in the mouth due to its soft (i.e. compressible) and rubbery (i.e. springy) consistency [0016], In view of Gin, one of ordinary skill in the art would have found it obvious at to provide a body that has a relatively high degree of compressibility or springiness within the claimed ranges, or would have found it obvious to optimize the compressibility and springiness through routine experimentation to achieve the desired level of comfort in the mouth of the user.

Claims 1, 2, 5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Atchley (US 2010/0163062) in view of Norstrom (US 2013/0053603) and Luzenberg (US 2011/0139166). 
Regarding claims 1, 2, 10, and 13, Atchley teaches an oral product comprising: a mouth-stable polymer matrix defining a plurality of pores, the mouth-stable polymer matrix including polyurethane [0026, 0029]; tobacco (cellulosic) fibers embedded in the mouth-stable polymer matrix [0030]; hydroxypropyl cellulose in the mouth-stable polymer matrix [0029]; and an additive in the pores, the additive including the cellulosic fibers configured to provide passages to the additive [0043, 0046]. Atchley does not teach the claimed non-tobacco cellulosic fibers. Norstrom teaches an oral product wherein tobacco is replaced by sugar beet fibers as a healthier alternative to oral tobacco products [0032]. It would have been obvious to one of ordinary skill in the art to replace the tobacco fibers of Atchley with sugar beet fibers for a healthier alternative. Thus the oral product is substantially free of tobacco plant tissue.
Modified Atchley does not teach added nicotine. Luzenberg teaches a tobacco substitute oral product wherein nicotine is used to gradually reduce the user’s addiction to and/or craving for nicotine [0036, 0037, 0043]. It would have been obvious to one of ordinary skill in the art to disperse nicotine in the matrix of modified Atchley gradually reduce the user’s addiction to and/or craving for nicotine. Thus in modified Atchley, the cellulosic fibers are configured to provide passages to the nicotine additive. 
Regarding claim 5, Atchley teaches regions with different pore sizes, including pores having diameters ranging from 1-5 microns and 40-50 microns [0026].
Regarding claims 7-8 and 11-12, Atchley teaches saccharine and wintergreen [0036]. 
Regarding claim 9, modified Atchley teaches tobacco derived nicotine [Luzenberg 0042].
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Norstrom, and Luzenberg as applied to claim 1 above, and further in view of Cantrell. 
Atchley teaches a binder [0039] but not the claimed binder. Cantrell teaches a xanthan binder [0033]. As this is a conventional binder known in the art, it would have been obvious to one of ordinary skill in the art to use xanthan in the oral product of modified Atchley to achieve predictable results, and to optimize the binder amount as a matter of routine experimentation to achieve the desired effects. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Norstrom, and Luzenberg as applied to claim 1 above, and further in view of Holton. 
Atchley is silent to a plasticizer. Holton teaches an oral tobacco product comprises glycerol (plasticizer) as a sweetener [0050]. It would have been obvious to one of ordinary skill in the art to include glycerol in the oral product of modified Atchley for a sweetening the product.   
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Norstrom, and Luzenberg as applied to claim 1 above, and further in view of Axelsson.
Modified Atchley is silent to an antioxidant. Axelsson suggests ascorbyl palmitate to prevent nicotine oxidation [0053-0054], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley to prevent oxidation of nicotine.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Norstrom, and Luzenberg as applied to claim 1 above, and further in view of Kumar.  
Modified Atchley is silent to a soluble fiber. Kumar teaches a tobacco oral product wherein the use of maltodextrin improves product texture and mouth feel [0057], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley for the same reasons.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Norstrom, and Luzenberg as applied to claim 1 above, and further in view of Gin. 
Modified Atchley is silent to a level of compressibility or springiness. Gin teaches an oral product wherein the body is comfortable to retain in the mouth due to its soft (i.e. compressible) and rubbery (i.e. springy) consistency [0016], In view of Gin, one of ordinary skill in the art would have found it obvious at to provide a body that has a relatively high degree of compressibility or springiness within the claimed ranges, or would have found it obvious to optimize the compressibility and springiness through routine experimentation to achieve the desired level of comfort in the mouth of the user.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,780,085. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are disclosed by the claims of the ‘085 patent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747